Ease §:49-6F-668369-XR BDeceument #5 Filed 06/66/19 Page & of 7

6/7/2011 Notice of Waiver of Personal Appearance at Arraignment

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION _

USA

Case Number: SA:19-CR-00369(6)-XR

vs.

GR UO UO? On oO)

(6) Joel Martinez

NOTICE OF WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND
ENTRY OF PLEA OF NOT GUILTY
WAIVER OF MINIMUM TIME TO TRIAL

NOW COMES Defendant in the above-referenced case who, along with his/her
undersigned attorney, hereby acknowledges the following:

1) Defendant has received a copy of the charging document in this case.

2) Defendant has read the charging document or had it read to him/her.

3) Defendant understands he/she has the right to appear personally with his/her
attorney before a Judge for Arraignment in open Court on this accusation. Defendant further
understands that, absent the present waiver, he/she will be so arraigned in open Court.

Defendant, having conferred with his/her attorney in this regard, hereby waives
personal appearance with his/her attorney at the arraignment of this case and the reading of the
charging document and, by this instrument, tenders his/her plea of "not guilty". The defendant
understands that entry by the Court of said plea for defendant will conclude the arraignment in
this case for all purposes. Defendant request the Court accept his/her waiver of appearance and

entere a plea of "not guilty."
00/05/2019 Qo Aocke)
Date

Defendant
flan frown

 

 

 

 

Nam orneyfor Defendant (Print)
00/05) Zo/7 42
Date Signature of Attorney for Defendant

ALL WAIVER FORMS MUST BE FILED IN THE CLERK'S OFFICE NO

LATER THAN 5:00 P.M. ON THE DAY BEFORE THE SCHEDULED DATE OF
ARRAIGNMENT. IF A WAIVER FORM IS NOT SUBMITTED BY THAT TIME,
THE DEFENDANT AND DEFENDANT'S ATTORNEY MUST APPEAR FOR THE
ARRAIGNMENT AS SCHEDULED.
